DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
An amendment filed on 25 October 2021 is acknowledged. Claims 1, 5, 15, and 17-19 are amended, and claim 16 is newly cancelled. Claims 1-3, 5-15, and 17-19 are pending and are presented for examination on the merits.
In response to the amendments filed on 25 October 2021; the objections to the claims are withdrawn; the rejections under 35 USC 112, first paragraph are changed; the rejections under 35 USC 112, second paragraph are partially withdrawn and supplemented; and the rejections over the prior art are changed. 

Claim Interpretation
Claim 1 recites "a computer configured to control said apparatus to process assay samples by a continuous interleaved process comprising: …" Claim 15 recites an analogous limitation. This control configuration of the computer is interpreted as computer control configuration such as programming.
Claim 1 recites "a computer configured to control said apparatus to process assay samples by a continuous interleaved process comprising: … (ii) incubating said sample in said individual well during an incubation phase comprising time slice m." Claim 15 recites an analogous limitation. While the specification teaches that incubation can include sonification or shaking, the apparatus of claims 1 and 15 does not comprise structure to perform either sonification or shaking. Given that the broadest reasonable interpretation of "incubation" does not require stirring, the claimed incubating that the computer is configured to control the apparatus to perform is interpreted as not including sonification or shaking.
Claim 2 recites "wherein the computer is further configured to display a sample-focused graphical user interface which enables a user to enter sample information to a sample queue."
Sufficient written description support for this limitation is found in Figs. 19a, 19b, and 20. The recited display configuration of the computer is interpreted as referring to the monitor. A 
It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-15, and 17-19 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

(A)
Independent claim 1 has been amended to recite the indefinite limitation "wherein the computer is further configured to adjust one or more of the sample addition phase, the incubation phase and the reagent addition phase in accordance with received user input." As noted below in the rejection under 35 USC 112, second paragraph, the meaning of this limitation is unclear. Configuration of a computer to adjust a phase suggests automatic configuration, which is contradicted by the limitation "in accordance with received user input." Either a broad or a narrow interpretation of claim 1 is possible: either (i) the computer is programmed to capable of being programmed, via user input, to adjust the phases. 
For purposes of this rejection under 35 U.S.C. 112 (pre-AIA ), first paragraph, the claim is narrowly interpreted as (i) the computer is programmed to automatically adjust the phases via configuration such as computer programming.
The original disclosure does not provide sufficient written description support for programming (e.g., an algorithm) to automatically adjust the sample addition phase, the incubation phase or the reagent addition phase. The specification teaches the following ([0167] of published application; bolding added):
As shown in FIG. 18, one approach to measuring multiple samples is a serial sample process that involves completing sample analysis for one sample before beginning analysis on the next sample, a process that provides a low sample-throughput. To increase throughput, it is possible to begin processing for a sample during an incubation period for a previous sample, thus taking advantage of the fact that the pipettor is not needed for the previous sample during this time. One embodiment of such an approach is a continuous interleaved process includes dedicating alternating time slices to the different phases during which action is taken on individual wells (e.g., time slices n- and p, described above in phases (a) and(c)). During a dedicated sample addition time slice, the instrument will add sample to a well if a sample is available (and if no sample is available, the pipettor will sit idle for that time slice). Following the sample addition time slice, a reagent addition time slice will take place during which a well that has reached the end of an incubation phase will be processed (if no samples are incubating or if no samples have reached the end of their incubation phases, the pipettor will sit idle for that time slice). This alternating process of sample and reagent addition slices will then continue. A software scheduler tracks the status of all the assays running on a single plate by the apparatus at any given time. The scheduling approach described above ensures that all wells are processed using substantially the same assay protocol and timing while following a fairly simple scheduling algorithm. Alternatively, the software scheduler may be programmed to adjust one or more of the steps in the protocol, as determined by the user. During the interleaving process, shaking time for incubating samples is maximized such that the apparatus shakes the plate continuously unless the pipetting probe is accessing a well or an ECL signal is measured.

The passage bolded above is the only portion of the original disclosure that concerns adjusting steps or phases.
Regarding computer-implemented functional claim limitations, MPEP 2161.01, I sets forth the following guidance (bolding added):
functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases).
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of 

The original disclosure does not describe with sufficient detail an algorithm or any steps/procedures taken to adjust the sample addition phase, to adjust the incubation phase, or to adjust the reagent addition phase such that one of ordinary skill in the art would understand how the inventor intended the function to be performed. No example of an adjustment to the sample addition phase is provided. No example of an adjustment to the incubation phase is provided. No example of an adjustment to the reagent addition phase is provided. Given that there is no disclosure of what exactly is being adjusted in each phase, sufficient detail to perform the claimed adjusting is lacking such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.
Therefore, the Applicants did not show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention, by description of an actual reduction to practice, or by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.

(B)
Independent claim 15 has been amended to recite the indefinite limitation "wherein the computer is configured to adjust one or more of the dedicated sample addition time slice, the dedicated incubation time slice and the dedicated reagent addition time slice in accordance with received user input." As noted below in the rejection under 35 USC 112, second paragraph, the meaning of the limitation "time slice" is completely unclear in this claim. Moreover, configuration of a computer to adjust a time slice suggests automatic configuration, which is contradicted by the limitation "in accordance with received user input." Either a broad or a narrow interpretation of claim 15 is possible: either (i) the computer is programmed to automatically adjust the time slices, or (ii) the computer is capable of being programmed, via user input, to adjust the time slices. However, regardless of claim interpretation, this limitation is new matter.
The closest support in the original disclosure is found in [0167] of published application, which states that "Alternatively, the software scheduler may be programmed to adjust one or more of the steps in the protocol, as determined by the user." Adjustment of one or more steps is broader than, and not equivalent to, adjustment of one or more time slices. Adjustment of a time slice suggests changing a length of time, and no such teaching is found in the original disclosure. 
Accordingly, the amendment to claim 15 is new matter.

(C)
Non-original independent claim 1 recites "a computer configured to control said apparatus to process assay samples by a continuous interleaved process comprising: …(iii) adding reagent to said individual well during a reagent addition phase comprising time slice p such that, in said continuous interleaved process, steps (i)-(iii) are carried out on a first well of a plurality of wells of the multi-well plate, steps (i)-(iii) are repeated on another at least two wells of said plurality of wells after at least step (i) is completed on said first well, and at least step (i) is completed on said another at least two wells of said plurality of wells before step (ii) is completed on said first well." 
Written description support for stand-alone limitation of claim 1 is found, inter alia, in Fig. 18 and in the specification's description of Fig. 18, which involves adding [liquid] reagent via the pipetting probe.
Dependent claims 13 and 14 recite that one or more wells of said plate comprise dry assay reagents.
The original disclosure teaches that the embodiment of reagents in dry form is used for detection of biological agents in air samples (see [0202] of published application). In this 
The original disclosure contrasts the embodiment of Fig. 13A, which is for air monitoring and uses serial processing, with the embodiment of Fig. 13B, which is for [liquid] samples in sample tubes and uses interleaved processing. 
The original disclosure does not support the combination of adding [liquid] reagents during a reagent addition phase comprising time slice p to a plate having wells comprising dry assay reagent. The original disclosure does not disclose adding liquid to the dry reagents to constitute a liquid reagent. The combination of distinct embodiments recited in claims 13 and 14 is new matter.

(D)
Non-original claim 17 recites the indefinite limitation "wherein the computer is further configured to control the incubation time slice on the first well or the second well to shake the multi-well assay plate continuously…" 
The original disclosure teaches that one or two axis oscillation of plate holder 720 shakes and mixes the contents of a plate on the plate holder ([0153] of published application). The original disclosure provides no support for a computer performing a physical step like shaking a plate via control of a time slice. This is new matter.

(E)
Non-original claim 17 recites the limitation "wherein the computer is further configured to control the incubation time slice on the first well or the second well to shake the multi-well assay plate continuously unless a pipetting probe of the apparatus is accessing a well of the multi-well assay plate." 
or ECL is being measured". The specification in [0167] teaches that "During the interleaving process, shaking time for incubating samples is maximized such that the apparatus shakes the plate continuously unless the pipetting probe is accessing a well or an ECL signal is measured."
The scope of claim 17 requires shaking during ECL measurement, in clear contradiction with the teaching of the original disclosure. This is new matter.

(F)
Non-original claim 18 recites the indefinite limitation "wherein the computer is further configured… to repeat the sample addition time slice, incubation time slice, and the reagent addition time slice on the first well if…" 
The original disclosure provides no support for a computer performing or repeating time slices of a physical process that includes sample addition and reagent addition. The original disclosure provides no support for a computer performing a physical step like adding reagent or adding sample. This is new matter.
Moreover, the original disclosure does not teach that sample addition and reagent addition are repeated on the [same] first well, as opposed to a fresh well. This is new matter.
Paragraph [0169] discloses "an automatic retest of a sample." Paragraph [0169] does not provide a detailed explanation of how to perform this retest. The original disclosure does not disclose either a retest using a well that previously held sample and reagent, as opposed to a retest of the sample using a fresh aliquot of sample in a fresh well. One of ordinary skill in the art would expect that the results of the second test would be compromised if the second test were conducted in a well that previously held sample and reagent. Even if a liquid removal step were employed before the retest (which is not taught in the original disclosure), potential leftover sample and reagent would be potential contaminants from the first test.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-15, and 17-19 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 1 recites the limitation "wherein the computer is further configured to adjust one or more of the sample addition phase, the incubation phase and the reagent addition phase in accordance with received user input." Configuration of a computer to adjust a phase suggests automatic configuration, which is contradicted by the limitation "in accordance with received user input." Either a broad or a narrow interpretation of claim 1 is possible: either (i) the computer is programmed to automatically adjust the phases, or (ii) the computer is capable of being programmed, via user input, to adjust the phases. The scope of the claim is unclear.
Claim 15 recites the limitation "a continuous interleaved process comprising a dedicated sample addition time slice, a dedicated incubation time slice, and a dedicated reagent addition time slice performed on each of the first well and the second well". It is unclear whether the limitation " performed on each of the first well and the second well" modifies only "a dedicated reagent addition time slice," or whether it also modifies "a dedicated sample addition time slice" and "a dedicated incubation time slice."
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term "time slice" in claim 15 is used by the claim to mean something that can be "performed on" a well and something that can be "completed on" a well, while the accepted meaning is a slice of time. A slice of time cannot be performed on a well or completed on a well. How does one perform time or complete time? The term is indefinite because the specification does not clearly redefine the term.
Claim 15 recites the limitation "the sample addition time slice on the second well." There is insufficient antecedent basis for this limitation in the claim.
configured to adjust one or more of the dedicated sample addition time slice, the dedicated incubation time slice and the dedicated reagent addition time slice in accordance with received user input." Configuration of a computer to adjust a time slice suggests automatic configuration, which is contradicted by the limitation "in accordance with received user input." Either a broad or a narrow interpretation of claim 15 is possible: either (i) the computer is programmed to automatically adjust the time slices, or (ii) the computer is capable of being programmed, via user input, to adjust the time slices. The scope of the claim is unclear.
Claim 17 recites the limitation "wherein the computer is further configured to control the incubation time slice…" It is unclear what is meant by configuration of the computer to control the incubation time slice. How is a slice of time controlled? How can a computer control time? 
Claim 17 recites the limitation "wherein the computer is further configured to control the incubation time slice on the first well or the second well…" It is unclear whether the limitation "on the first well or the second well" modifies "to control" or "the incubation time slice." In the first interpretation, it is unclear what is meant by "to control…on…". In the second interpretation, there is insufficient antecedent basis for the limitation "the incubation time slice on the first well or the second well."
Claim 17 recites the limitation "wherein the computer is further configured to control the incubation time slice on the first well or the second well to shake the multi-well assay plate continuously…" It is unclear whether the computer or the incubation time slice shakes the multi-well assay plate. It is completely unclear how a computer can perform a physical step like shaking a plate. Alternatively, it is completely unclear how a slice of time can perform a physical step like shaking a plate.
Claim 18 recites the limitation "wherein the computer is further configured… to repeat the sample addition time slice, incubation time slice, and the reagent addition time slice of the first well if…"  It is unclear what is meant by a computer performing or repeating slices of time. How can time be repeated? If the sample addition time slice and the reagent addition time slice are interpreted, contrary to their plain meaning, as being sample addition and reagent addition, rather than slices of time, then it is unclear what is meant by a computer performing a physical process such as sample addition and reagent addition.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 and 5-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osawa (US 2004/0096366; IDS, previously relied upon) in view of Clinton (US 2007/0231217; IDS, previously relied upon).
Regarding claims 1 and 15, Osawa discloses an apparatus for conducting luminescence assays in a multi-well plate ([0046]), the apparatus comprising: 
(a) a light detection subsystem comprising a light detector (fluorescent plate reader, [0046]); 
(b) a liquid handling subsystem (robot 5, Fig. 1) comprising a pipetting system for delivering liquids to or removing liquids from wells of the multi-well assay plate (dispensing head 6, [0022]); and 
 (d) a computer configured to control said apparatus (control device 3, [0027]).
Regarding claim 1, Osawa discloses that the control device 3 is configured to control said apparatus to process array samples by a continuous interleaved process comprising: 
(i) adding a first liquid (reagent 7) to an individual well (in column A) of the multi-well plate during a first liquid addition phase (process number 9, Fig. 6, [0040]-[0044]) comprising time slice n (50 seconds); 
(ii) incubating said first liquid in said individual well during an incubation phase (process number 10, Fig. 6, [0045]) comprising time slice m (1800 seconds); 
(iii) adding second liquid (reagent 8) to said individual well during a second liquid addition phase (process number 10, Fig. 6, [0045]) comprising time slice p (220 seconds) such that, in said continuous interleaved process, steps (i)-(iii) are carried out on a first well (in column A) of a plurality of wells of the multi-well plate, steps (i)-(iii) are repeated on another at least two wells (in column B) of said plurality of wells after at least step (i) is completed on said first well, and at least step (i) is completed on said another at least two wells of said plurality of wells before step (ii) is completed on said first well (adding reagent 7 to each column requires only 50 seconds, while the incubation time for each column is 1800 seconds, [0043]-[0045]); 
(iv) tracking, via a software scheduler, status of steps (i)-(iii) for each of said individual wells ([0033]).
Regarding claim 1, and the indefinite limitation "wherein the computer is further configured to adjust one or more of the sample addition phase, the incubation phase and the reagent addition phase in accordance with received user input," the intended scope of the claim capable of being programmed, via user input, to adjust the phases. For purposes of this rejection, the claim is broadly interpreted as having a computer that is capable of being programmed, via user input, to adjust the phases. A conventional personal computer is programmable, and Osawa discloses control device 3, where "A general-purpose personal computer is used as the control device 3" ([0021]).
Claim 15 recites an analogous limitation using the term "time slice" in place of phase, which is indefinite for the additional reasons set forth above in the rejection under 35 USC 112, second paragraph. As in the case of claim 1, for purposes of this rejection, claim 15 is broadly interpreted as having a computer that is capable of being programmed, via user input, to adjust the time slices. A conventional personal computer is programmable, and Osawa discloses control device 3, where "A general-purpose personal computer is used as the control device 3" ([0021]).
Further regarding claim 15, Osawa discloses that the control device 3 is configured to control said apparatus to process array samples by a continuous interleaved process comprising: a dedicated first liquid (reagent 7) addition time slice (process number 9, Fig. 6, [0040]-[0044], 50 seconds), a dedicated incubation time slice (process number 10, Fig. 6, [0045], 1800 seconds), and a dedicated second liquid (reagent 8) addition time slice (process number 10, Fig. 6, [0045], 220 seconds)  performed on each of the first well (in column A) and the second well (in column B) such that the first liquid addition phase on the second well is initiated after the first liquid addition phase is completed on the first well and before the incubation phase is completed on the first well (adding reagent 7 to each column requires only 50 seconds, while the incubation time for each column is 1800 seconds; [0043]-[0045]).
Osawa does not teach that the first liquid is a sample, rather than a reagent. However, the nature of the liquid (sample versus reagent) is an intended use that does not affect the structure of the claimed configured controller. The scope of the claimed apparatus is not interpreted as including either sample or reagent. It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
Regarding claims 1 and 15, Osawa does not disclose that the apparatus comprises (c) a plate handling subsystem comprising one or more plate elevators for moving the multi-well assay plate.
The analogous art of Clinton discloses an apparatus for conducting luminescence assays in a multi-well plate ([0022]), the apparatus comprising: 
(a) a light detection subsystem ([0086]) comprising a light detector ([0025]); 
(b) a liquid handling subsystem ([0086]) compris[ing] a pipetting system for delivering liquids to or removing liquids from wells of the multi-well assay plate ([0026]); 
(c) a plate handling subsystem ([0086]) comprising one or more plate elevators for moving the multi-well assay plate ([0024]); and 
(d) a computer configured to control said apparatus ([0023],[0071], implicit automatic configuration for scheduling and autonomous operation: [0033]).
Clinton discloses that "the assays may be scheduled to be run in a staggered fashion in which some steps overlap" ([0033]), which is interpreted as a continuous interleaved process. Clinton further discloses pipetting sample into a well of the plate ([0014], [0030]), sample incubation ([0064]), pipetting reagent into the well of the plate ([0014], [0030]), and repeating the process on one or more additional wells of the plate ([0014]).
Regarding claims 1 and 15, for the benefit of time savings through automated plate handling, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Osawa with the plate handling subsystem of Clinton.
Regarding claim 1, Osawa does not disclose that the computer is configured to control the apparatus to perform a step of (v) comparing an assay signal from said individual well to a pre-defined threshold and repeating steps (i)-(iv) if said assay signal differs from said threshold.
The analogous art of Clinton teaches identifying samples that are positive, which implicitly involves comparison to a pre-defined threshold, and repeating the liquid handing steps to perform a confirmation test ([0097]). For the benefit of confirming positive results, it would 
Regarding claim 2, the recited display configuration of the computer is interpreted as referring to the monitor. A conventional computer monitor, such as disclosed by Osawa (Fig. 1), is configured such that it is capable of displaying a sample-focused graphical user interface which enables a user to enter sample information to a sample queue. Claim 2 does not recite control configuration, such as computer programming, to control a computer display to display the graphical user interface.
Regarding claim 3, Clinton discloses that said plate handling subsystem comprises: 
(a) a light-tight enclosure ([0024]) comprising: 
(i) said one or more plate elevators with a plate lifting platform that can be raised and lowered ([0024]); 
(ii) a light-tight enclosure top having one or more plate introduction apertures positioned above said plate elevators and an imaging aperture, wherein said enclosure top comprises a sliding light-tight door for sealing said plate introduction apertures ([0024]); and 
(iii) a plate translation stage for translating a plate in one or more horizontal directions, wherein said stage comprises a plate carriage for supporting the plate, said plate carriage has an opening to allow said plate elevators positioned below the plate carriage to access and lift the plate, and said plate translation stage is configured to position plates below said imaging aperture and to position said plates above said plate elevators ([0024]); 
(b) one or more plate stackers mounted on said enclosure top, above said plate introduction apertures, wherein said plate stackers are configured to receive or deliver plates to said plate elevators ([0025]); 
wherein the light detector mounted on said enclosure top and coupled to said imaging aperture with a light-tight seal ([0025]).
For the benefit of time savings through automated plate handling, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Osawa with the plate handling subsystem of Clinton.

Regarding claim 5, Clinton discloses the following:
 (a) said pipetting system comprises a pipetting probe mounted on a pipette translation stage for translating said pipetting probe in a vertical direction and, optionally, in one or more horizontal directions ([0026]); 
(b) said enclosure top has one or more pipetting apertures ([0026]); 
(c) said sliding light-tight door has one or more pipetting apertures, wherein said sliding light-tight door has a pipetting position where said pipetting apertures in said enclosure top align with said pipetting apertures in said sliding light-tight door ([0026]); and 
(d) said pipette translation stage is mounted on said enclosure top and configured to allow, when said sliding light-tight door is in said pipetting position, lowering said pipetting probe so as to access wells positioned under said pipetting apertures in said enclosure top ([0026]).
Regarding claim 6, Osawa discloses at least a waste station (disposal container 14, Fig. 2) wherein said pipette translation stage is configured to move in one or more horizontal directions to access liquids in and/or deliver liquids to said component (Fig. 1), and Clinton discloses at least a waste station ([0048]), and combinations thereof, wherein said pipette translation stage is configured to move in one or more horizontal directions to access liquids in and/or deliver liquids to said component ([0026]).
Regarding claims 7-9, Osawa does not disclose a plate-seal piercing probe.
Regarding claim 7, Clinton discloses a plate-seal piercing probe ([0013]).
Regarding claim 8, Clinton discloses a plate-seal piercing probe ([0013]), wherein 
(i) said enclosure top has a piercing probe aperture ([0027]); 
(ii) said sliding light-tight door has a piercing probe aperture, wherein said sliding light-tight door has a piercing position where said piercing probe aperture in said enclosure top aligns with said piercing probe aperture in said sliding light-tight door ([0027]); and 
(iii) said piercing probe is mounted on said enclosure top and configured to allow, when said sliding light-tight door is in said piercing position, lowering said piercing probe so as to pierce seals on wells positioned under said piercing apertures in said enclosure top ([0027]).

For the benefit of accessing sealed wells, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Osawa with the plate plate-seal piercing probe of Clinton.
Regarding claim 10, Osawa is silent regarding electrical contacts, and Clinton discloses plate contacts for providing electrical energy to electrodes in wells positioned under said light detector ([0028]). For the benefit of inducing ECL, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Osawa with the electrical contacts of Clinton.
Regarding claim 11, Osawa is silent regarding whether the light detector is an imaging system, and Clinton discloses that said light detector is an imaging system ([0032]). For the benefit of imaging the fluorescent results, it would have been obvious to one of ordinary skill in the art at the time of the invention that the fluorescent plate reader of Osawa is an imaging system, as taught by Clinton.
Regarding claim 12, Clinton discloses an imaging system that is capable of being used to image luminescence from arrays of binding domains in said one or more wells and said apparatus reports luminescence values for luminescence emitted from individual elements of said arrays ([0032]).
Regarding claims 13 and 14, the plates and the contents of the wells are not within the scope of the claimed apparatus. Moreover, Clinton discloses that one or more wells of said plate comprise dry assay reagents ([0097]) that are sealed to protect said dry reagents from the environment ([0029]).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osawa in view of Clinton as applied to claims 1-3 and 5-15 above, further in view of Ammann (US 2002/0098117; newly cited).

Clinton discloses that fluidic sensors are included to monitor fluid levels in waste compartments and ensure proper operation ([0050]) and that the reagent block is monitored using a fluid sensor to ensure delivery of the liquid reagent ([0051]). For the benefit of monitoring fluid levels, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Osawa with the fluid level sensors of Clinton.
Osawa in view of Clinton do not explicitly teach configuration of the computer to control a motor of a pipetting probe of the apparatus based on a signal from fluid level sensor(s) of a waste compartment and/or reagent compartment.
In the analogous art of an automated apparatus for conducting chemiluminescence assays, Ammann discloses sensors to indicator when waste bottles are empty ([00169]) and when reagent bottles are empty or full ([0177]). Ammann further discloses that the pipette tip wheel 350 is driven by a motor ([0203]), and that "The analyzer includes a computer controller which runs analyzer-controlling and assay-scheduling software to coordinate operation of the stations of the analyzer and movement of each reaction receptacle through the analyzer" ([0017]; [0100]).
Ammann teaches that "The analyzer 50 will preferably not begin performing any assays if the assay manager program detects that any of the waste fluid containers in the right-side drawer 1104 are not initially empty" ([0170]) and "The analyzer 50 will not begin performing any assays if the assay manager program determines that any of the bulk-fluid containers in the left-side drawer 1106 are initially empty" ([0181]). For the benefit of not permitting waste overflow or performing improper assays without reagent, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Osawa in view of Clinton with the disabling computer control of Ammann based on fluid level sensors.

Response to Arguments
Applicant's arguments filed on 25 October 2021 are have been considered and are not fully persuasive or are moot in view of the new grounds of rejection.
The examiner agrees with Applicant's statement that "a computer controlling a physical structure to perform a physical function is not the same as a computer performing the physical control the incubation time slice on the first well or the second well to shake the multi-well assay plate continuously…" This indefinite limitation requires either the computer or the "time slice" to perform the physical function of shaking. Contrary to Applicant's argument, claim 17 does not recite the limitation "the computer is configured to control shaking of the plate." Such a hypothetical limitation would be proper if the phrase "shaking of the plate" would be accompanied by a previously recited physical structure that provides proper antecedent basis for performing the "shaking of the plate." The claims do not currently provide proper antecedent basis for such a hypothetical limitation, given that neither claim 15 nor claim 17 recite physical structure, such as a plate holder 720 that performs shaking of a plate, that can be controlled by the computer to perform the shaking of a plate.
Regarding section (C) of the rejections under 35 USC 112, first paragraph [former section (I)], Applicant points to a general statement in [0082] that "The method described herein may include a plate that comprises dry assay reagents, e.g., one or more wells comprise dry assay reagents that are sealed to protect the dry reagents from the environment." However, Applicant has not pointed to support for the combination of a method of transferring liquid reagents with dry reagents. Regarding Applicant's argument that "nothing precludes the plate of FIG. 13B from having a sealed or unsealed dry reagent well," Fig. 13B does not illustrate dry reagent well(s), and the specification does not teach that Fig. 13B uses dry reagent wells. The rejection is not based upon "assumptions" but upon an absence of disclosure. Applicant has provided two passages of the original specification that support the use of dry reagents but has provided no citation in support of the combination of the claimed liquid handling subsystem the computer configured for control of reagent addition to wells. The original disclosure does not disclose adding liquid to the dry reagents to constitute a liquid reagent. The combination of distinct embodiments is new matter. 
Applicant's argument that the subject matter of claim 13 cannot be new matter because of original claim 13 is not persuasive. Original claim 13 merely provides support for the combination of a liquid handling subsystem and dry assay reagents in one or more wells of said plate. Original claim 13 is consistent with [0202] of published current application, which 
Applicant's arguments regarding the scope of the configuration of the computer to adjust in response to user input have been considered, and the rejections under 35 USC 112, first and second paragraphs have been clarified in response.
Applicant's argument regarding paragraph [0167] and the term "alternatively" is persuasive. Section (A) of the rejections under 35 USC 112, first paragraph is not based upon new matter, but rather insufficient disclosure of the disclosed computer programming. Regarding written description support, Applicant argues the following:
The specification, for example in para. 0167, describes the software scheduler as being configured to adjust one or more steps (e.g., phases) in the protocol, as determined by the user. This means a user may provide input to the software scheduler specifying the kinds of changes to be made, and the software scheduler receives and implements the requested changes. For example, a user could specify that a particular phase should be extended in time by X seconds, and the software scheduler may take whatever actions are needed to actually cause the actual performance of that phase to be extended in time by X seconds. Thus, the specification does in fact provide support for a computer performing a physical step, contrary to the examiner's view.

Regarding the rejections under 35 USC 112, second paragraph, Applicant's example does not clarify the amount and type of input provided by the user versus the amount and type of computer configuration required. Regarding the rejections under 35 USC 112, first paragraph, section (A), it is noted that Applicant's example of a user specifying that a particular phase should be extended in time by X seconds is not found in the original disclosure. 
Regarding section (F) of the rejections under 35 USC 112, first paragraph [former section (IV)], Applicant argues that [0169] discloses retesting. However, what [0169] discloses is "an automatic retest of a sample." Paragraph [0169] does not provide a detailed explanation of how to perform this retest. The original disclosure does not disclose either a retest of a previously tested well, as opposed to a retest of the sample using a fresh aliquot of sample in a fresh well. One of ordinary skill in the art would expect that the results of the second test would be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797